Name: European Parliament and Council Directive 95/27/EC of 29 June 1995 amending Council Directive 86/662/EEC on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator- loaders
 Type: Directive
 Subject Matter: building and public works;  deterioration of the environment;  technology and technical regulations;  environmental policy
 Date Published: 1995-07-18

 Avis juridique important|31995L0027European Parliament and Council Directive 95/27/EC of 29 June 1995 amending Council Directive 86/662/EEC on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator- loaders Official Journal L 168 , 18/07/1995 P. 0014 - 0017EUROPEAN PARLIAMENT AND COUNCIL DIRECTIVE 95/27/ECof 29 June 1995amending Council Directive 86/662/EEC on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator-loaders THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to the proposal of the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189b of the Treaty (3) in the light of the joint text approved by the Conciliation Committee on 11 May 1995, Whereas within the framework of the internal market, requirements for noise emissions of hydraulic excavators, rope-operated excavators, dozers, loaders and excavator-loaders, hereinafter referred to as 'earth-moving machines' have to be harmonized, while a high level of protection for the environment has to be achieved without creating obstacles to the free movement of earth-moving machines; Whereas Directive 86/662/EEC (4) provides for the EC type-examination of earth-moving machines, used to perform work on civil engineering and building sites, and whereas that Directive also lays down limits for noise levels and a test method; Whereas earth-moving machines above 500 kW are predominantly used in quarries and mines and whereas it is therefore deemed appropriate to exclude these machines from the scope of the Directive; Whereas Directive 86/662/EEC does not provide for permissible sound levels applicable in the period beginning six years after its entry into force, but envisages that after 1994 revised permissible sound levels shall be so determined that their effect on the environment is reduced by approximately 3 dB according to the category of power and type of machine; Whereas the extension of the validity of Article 3 (1) (a) of Directive 86/662/EEC up to 29 December 1996 and the certificates granted under it up to 29 December 1997 ensure that the industry has sufficient time to prepare itself to the new permissible sound-power levels; Whereas the reduction of the permissible noise levels, to be achieved at stage 1, corresponds to approximately 4 dB compared to existing standards and is aimed at achieving a high level of protection as far as health and environmental protection are concerned; Whereas, as technology is evolving and in order to give the appropriate signals to the industries concerned, further reductions of the admissible noise levels have to be laid down for a second stage, subject, however, to reconsideration, where necessary in the light of the progress made; Whereas the revised test method to be applied after 29 December 1996 has been established according to Directive 86/662/EEC; Whereas an agreement on a 'modus vivendi' between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty was reached on 20 December 1994; HAVE ADOPTED THIS DIRECTIVE; Article 1Directive 86/662/EEC is hereby amended as follows: 1. In Article 1 (1), the full stop at the end shall be changed to a comma and the following shall be added: '. . . as long as their installed power is below 500 kW.'2. Article 3 shall be replaced by the following: 'Article 31. The approved bodies shall issue an EC type-examination certificate for every type of earth-moving machine referred to in Article 1 (1): (a) up to and including 29 December 1996, where the sound-power level of airborne noise emitted in the environment measured under the conditions of stationary operation set out in Annex I to Directive 79/113/EEC, as amended by Directive 81/1051/EEC and supplemented by Annex I to this Directive, does not exceed the permissible level LWA in dB(A)/1 pW specified with reference to the net installed power P in kW in the following table: >TABLE>(b) as from 30 December 1996 and up to and including 29 December 2001, where the sound-power level of airborne noise emitted in the environment measured under the conditions of real dynamic operation set out in Annex I to Directive 79/113/EEC, as amended by Directive 81/1051/EEC and supplemented by Annex II to this Directive, does not exceed the permissible sound-power level LWA in dB(A)/1 pW specified with reference to the net installed power in kW (*) as follows: (i) tracked machines, (except excavators): LWA = 87 + 11 log P(ii) wheeled dozers, loaders, excavator-loaders: LWA = 85 + 11 log P(iii) excavators: LWA = 83 + 11 log P. These formulae are only valid for values greater than the lowest sound-power levels for the three types of machine shown in the table below. These lowest sound-power levels correspond to the lowest values of net installed power for each type of machine. For net installed powers below these values, the permissible sound-power levels are given by the lowest level shown in the table (see Annex VII). >TABLE>(c) as from 30 December 2001, where the sound-power level of airborne noise emitted in the environment measured under the conditions of real dynamic operation set out in Annex I of Directive 79/113/EEC, as amended by Directive 81/1051/EEC and supplemented by Annex II to this Directive, does not exceed the permissible sound-power level LWA in dB(A)/1 pW specified with reference to the net installed power P in kW (*) as follows: (i) tracked machines (except excavators): LWA = 84 + 11 log P(ii) wheeled dozers, loaders, excavator-loaders: LWA = 82 + 11 log P(iii) excavators: LWA = 80 + 11 log P. These formulae are only valid for values greater than the lowest sound-power levels for the three types of machine shown in the table below. These lowest sound-power levels correspond to the lowest values of net installed power for each type of machine. For net installed powers below these values, the permissible sound power levels are given by the lowest level shown in the table (see Annex VII). >TABLE>2. Up to 29 December 1996, EC type-examination certificates may also be issued under the conditions laid down in paragraph (1) (b). 3. All applications for an EC type-examination certificate in respect of the permissible sound-power levels of a type of earth-moving machine shall be accompanied by an information document conforming to the model shown in Annex IV. 4. For each type of earth-moving machine it certifies, the approved body shall complete all the sections of the type-examination certificate conforming to the model given in Annex III to the framework Directive. 5. EC type-examination certificates granted in accordance with paragraph (1) (a) shall cease to be valid after 29 December 1997. The period of validity of EC type-examination certificates granted in accordance with paragraphs (1) (b) and (1) (c) shall be limited to five years. This may be extended by five years provided that application is made no sooner than 12 months before the expiry of the first five-year period and that the EC type-examination certificates were issued for earth-moving machines which comply with the permissible sound-power levels applicable when the extension enters into force. However, certificates granted in accordance with the provisions on sound-power levels in paragraph (1) (b) shall cease to be valid only after 29 December 2002. 6. For every earth-moving machine built in conformity with the type certified by EC type-examination, the manufacturer shall complete a certificate of conformity conforming to the model given in Annex IV to the framework Directive and shall indicate thereon the net installed power and the corresponding swivel system. 7. Each earth-moving machine built in accordance with the type certified by EC type-examination shall bear a clear and permanent mark indicating the- sound-power level in dB(A) in relation to 1 pW, - sound-pressure level in dB(A) in relation to 20 µPa at the operator's position, guaranteed by the manufacturer and determined as laid down in Annex I to Directive 79/113/EEC, as amended by Directive 81/1051/EEC and supplemented by Annex I or II and III to this Directive, together with the symbol "aa" (epsilon). The model for these marks is given in Annex V to this Directive.'3. In Article 5 the full stop at the end shall be changed to a comma and the following shall be added: '. . . including the possibility of restricting the working hours of earth-moving machines.'4. Article 7 shall be deleted. 5. Article 8 shall be replaced by the following: 'Article 8The amendments necessary to adapt the requirements of the Annexes to this Directive to technical progress shall be adopted in accordance with the procedure laid down in Article 5 of Directive 79/113/EEC, as amended by Directive 81/1051/EEC.'6. Article 9 shall be replaced by the following: 'Article 9No later than 1 January 2000, the Commission may submit to the Council a proposal for revision of the limit values and the date laid down in Article 3 (1) (c). Such a proposal must be based on a report on progress made in the technologies taken into consideration when laying down the limit values and date.'7. The following Annex shall be added: 'ANNEX VII DIAGRAMMATIC SKETCH OF THE PROVISIONS OF ARTICLE (3) (1) (b) AND (c) RELATING TO THE PERMISSIBLE SOUND-POWER LEVEL AS A FUNCTION OF THE NET INSTALLED POWER>REFERENCE TO A GRAPHIC> Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 December 1995. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference when they are officially published. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4This Directive is addressed to the Member States. Done at Brussels, 29 June 1995. For the European ParliamentThe PresidentK. HAENSCHFor the CouncilThe PresidentM. BARNIER(1) OJ No C 157, 9. 6. 1993, p. 7. (2) OJ No C 304, 10. 11. 1993, p. 32. (3) Opinion of the European Parliament of 14 July 1993 (OJ No C 255, 20. 9. 1993, p. 70). Council common position of 8 June 1994 (OJ No C 213, 3. 8. 1994, p. 5) and European Parliament Decision of 16 November 1994 (OJ No C 341, 5. 12. 1994, p. 74). (4) OJ No L 384, 31. 12. 1986, p. 1. Directive as amended by Commission Directive 89/514/EEC (OJ No L 253, 30. 8. 1989, p. 35). (*) As defined in Section 6.2.1 of Annex I (the value of installed power shall be founded to the nearest whole kW).